Citation Nr: 0713126	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-39 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for rheumatoid arthritis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1979 to February 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decision, dated in January 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2006, the veteran failed to appear for his 
scheduled hearing before the Board.  Under 38 C.F.R. 
§ 20.704, the request for a hearing is deemed withdrawn. 


FINDING OF FACT

Rheumatoid arthritis was not affirmatively shown to have had 
onset during service; rheumatoid arthritis was not manifested 
to a compensable degree within one year from the date of 
separation from service; and rheumatoid arthritis, first 
diagnosed after service, is unrelated to an injury, disease, 
or event of service origin.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
service, and service connection for rheumatoid arthritis as 
chronic disease may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1131, 1137 5107(b) (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2003 and March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
asked to submit evidence, which would include evidence in his 
possession that pertained to the claim.  The notice included 
the general provisions for rating a disability and for the 
effective date of the claim.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) ((notice of the 
elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  As the Board is 
denying the claim of service connection, no disability rating 
will be assigned and any defect with respect to the notice 
required under Dingess has not prejudiced the veteran's 
claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In the absence of an established 
event, injury or disease during service or during the 
presumptive period of rheumatoid arthritis, neither a VA 
examination nor a medical opinion under 38 C.F.R. 
§ 3.159(c)(4), the duty to assist, is necessary to decide the 
claim.  Also as the veteran has not identified any additional 
evidence pertinent to the claim, not already of record, and 
as there are no additional records to obtain, no further 
assistance to the veteran is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as rheumatoid 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of separation from service, the disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Evidence

The service medical records, including the reports of 
entrance and separation examinations, contain no notation by 
complaint, finding, or history of rheumatoid arthritis.  The 
veteran was diagnosed with Reiter's syndrome that involved 
symptoms of arthritis, but not rheumatoid arthritis. 

After service, on VA examination in May 1984, the diagnoses 
included osteoarthritis of the right knee and Reiter's 
syndrome by history. 

In a rating decision in May 1984, the RO granted service 
connection for degenerative arthritis of the right knee with 
history of Reiter's syndrome.  And in a rating decision in 
May 1999, the RO granted service connection for left ankle 
strain with history of Reiter's syndrome.

VA records from 1983 to 2003 show that in June 2003 the 
veteran complained of joint pains.  History included 
rheumatoid arthritis and the assessment was rheumatoid 
arthritis.  On VA examination in November 2003, the examiner 
found no progression of Reiter's syndrome. 

Analysis

On the basis of the service medical records rheumatoid 
arthritis was not affirmatively shown to be present during 
service and as the rheumatoid arthritis was not noted during 
service, service connection on the basis of continuity of 
symptomatology does not apply.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a), (b).  

After service, rheumatoid arthritis by history and the 
assessment of rheumatoid arthritis were first documented in 
2003, 20 years after service, well beyond the one-year 
presumptive period after separation from service for 
manifestation of rheumatoid arthritis as a chronic disease 
under 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  As for 
a history of rheumatoid arthritis, a bare history recorded by 
a medical professional unenhanced by any additional medical 
comment is not competent medical evidence to link rheumatoid 
arthritis to service.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, there is no competent medical evidence of 
record that otherwise relates rheumatoid arthritis, first 
documented after service, to an injury, disease, or event of 
service origin.  38 C.F.R. § 3.303(d). 

For these reasons, there is no factual basis to relate 
rheumatoid arthritis to service under the principles of 
service connection. 

As for the veteran's statements, where, as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements to the extent that he associates rheumatoid 
arthritis to service does not constitute favorable medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim of service connection for 
rheumatoid arthritis and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for rheumatoid arthritis is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


